Citation Nr: 0200585	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  99-08 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disorder, to include arthritis of the knee.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disorder, to include arthritis of the left knee.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back injury with traumatic arthritis.

4.  Entitlement to service connection for a right hip 
condition.

5.  Entitlement to service connection for hearing loss 
disability.

6.  Entitlement to service connection for residuals of a 
tonsillectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from December 1940 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Cheyenne Department of Veterans Affairs (VA) Regional Office 
(RO).  

With regard to the appellant's claim for right and left knee 
disorders, the Board notes that service connection for right 
and left knee disorders was denied in a June 1990 rating 
determination.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is under a legal duty in such 
a case to determine if there was new and material evidence 
submitted, regardless of the RO's action.  Barnett v. Brown, 
8 Vet. App. 1 (1995). Accordingly, these issues have been 
rephrased, as noted on the title page.


REMAND

A review of the record demonstrates that X-rays taken of the 
veteran's lumbosacral spine in March 1943 revealed that he 
had considerable asymmetry in the alignment of the lateral 
articulation between lumbar 3 and 4 and lumbar 4 and 5 and 
rather well developed proliferature changes involving the 
lower 1/2 of the sacroiliac articulation on either side.  There 
was no evidence of injury.  The changes appeared to be the 
result of structural unbalance.  Such findings possibly 
demostrate the early onset of seronegative arthritis similar 
to Marie Strumpell.  The record does not currently contain 
sufficient information as to the veteran's current diagnoses 
concerning his right and left knees, spine, and right hip and 
whether there is any relationship between these current 
findings and his inservice manifestations, including the 
findings on the spine x-ray. 

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2001); see 38 C.F.R. 
§ 19.9 (2001).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The veteran also asserts that he currently has hearing loss 
that is related to noise exposure during his active service, 
including noise during combat. 

The United States Court of Appeals for Veterans Claims 
(Court) held in Hensley v. Brown, 5 Vet. App. 155 (1993) that 
service connection is not precluded for hearing loss simply 
because the disability was not manifested during service or 
within the applicable one-year presumptive period.  The 
veteran has currently been shown to have a hearing loss.  
Further, the veteran asserts that he participated in combat 
at Guadal Canal and his service personnel records reflect 
that he served as an Lt. A.A. Gun NCO.  Participation in 
combat would require consideration of the provisions of 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(2001); Swanson v. Brown, 4 Vet. App. 148 (1993).

As to the veteran's request for service connection for 
residuals of a tonsillectomy, the Board notes that the 
veteran had tonsillitis in February 1942.  He then had a 
tonsillectomy performed later that month.  

The veteran has reported having troubles from residuals of 
his tonsillectomy.  During the course of this appeal, he has 
not been afforded a VA examination to determine the absence 
or presence of any tonsillectomy residuals.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If there is additional 
outstanding evidence, he must submit that 
evidence.

3.  The veteran should be afforded a VA 
examination, preferably by a 
rheumatologist, to determine the 
existence and etiology of any current 
right or left knee disorder, low back 
disorder, and hip disorder.  All 
indicated tests, including HLA-B27 
testing, should be conducted.  The claims 
file should be made available to the 
examiner for review.  If it is determined 
that the veteran currently has right and 
left knee, low back, or right hip 
disorders, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any currently 
manifested disorder or disease is 
etiologically related to any inservice 
manifestations or findings.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

4.  The veteran should be afforded a VA 
ear, nose, and throat examination to 
determine the existence and etiology of 
any currently manifested hearing loss or 
tonsillectomy residuals.  All indicated 
tests, including an audiological 
evaluation, should be conducted.  The 
claims file should be made available to 
the examiner for review.  If it is 
determined that the veteran currently has 
hearing loss, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that any currently 
manifested hearing loss is etiologically 
related to acoustic trauma during the 
veteran's active service.  The examiner 
should also report which residuals, if 
any, result from the veteran's inservice 
tonsillectomy.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.


If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran is advised that the examinations requested in this 
remand are deemed necessary to evaluate his claims and that 
his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  
38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




